DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the sub-pixel unit” (see claim 1, l. 12).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “a plurality of sub-pixel units”, and thus it is unclear to which of these plurality of sub-pixel units “the sub-pixel unit” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claim 1 is indefinite.  The dependent claims are similarly rejected by virtue of their dependency upon claim 1.
	Additionally, claim 18 recites “the sub-pixel unit”, and this limitation lacks antecedent basis as discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2022/0102430) in view of Sakariya et al. (US 2015/0364107).

	Regarding claim 1, Yamazaki discloses a display panel, having a display area and comprising: a plurality of infrared emitting units and a plurality of infrared receiving units in the display area (abstract, figs. 1-4, ¶ 42-59, subpixel 12 emits infrared light, subpixel 13 detects infrared light),
	wherein the plurality of infrared emitting units are configured to emit infrared light to outside of the display panel (figs. 1-4, ¶ 42-59),
	and the plurality of infrared receiving units are configured to receive the infrared light reflected by an object outside the display panel and output an electrical signal according to the received infrared light (figs. 1-4, ¶ 42-59),
	the display area comprises a plurality of pixel sub-regions arranged in a plurality of rows and a plurality of columns, and each of the plurality of pixel sub-regions comprises a plurality of sub-pixel units and one of the infrared emitting unit and the infrared receiving unit (figs. 1-4, ¶ 42-59, pixel 10 includes subpixels 11, 12, and 13; see also ¶ 60-67),
	and each of the plurality of pixel sub-regions comprises a first sub-pixel unit of a first color, a second sub-pixel unit of a second color, and a third sub-pixel unit of a third color, the first color, the second color, and the third color are different from each other (figs. 1-4, ¶ 42-59; see also ¶ 60-67, subpixel 11 composed of R, G, and B light-emitting devices),
	the first sub-pixel unit and the second sub-pixel unit are in a same column (figs. 1-4, ¶ 60-67, subpixels may be arranged in a horizontal and/or vertical direction),
	and the third sub-pixel unit is in the same column as one of the infrared emitting unit and the infrared receiving unit comprised in the pixel sub-region (figs. 1-4, ¶ 60-67, subpixels may be arranged in a horizontal and/or vertical direction).
	Yamazaki fails to disclose a size of a light emitting surface of the infrared emitting unit is larger than a size of a light emitting surface of the sub-pixel unit and a size of a receiving surface of the infrared receiving unit.
	Sakariya teaches a size of a light emitting surface of the infrared emitting unit is larger than a size of a light emitting surface of the sub-pixel unit and a size of a receiving surface of the infrared receiving unit (fig. 3, infrared emissive subpixel 307, see ¶ 51-55).
	Yamazaki and Sakariya are both directed to displays with IR emitters and receivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yamazaki with the device of Sakariya since such a modification provides a subpixel arrangement within an emissive pixel with one or more LEDs capable of emitting a specific color of light (Sakariya, ¶ 51) and provides a redundancy scheme (Sakariya, ¶ 55).

	Regarding claim 4, Yamazaki discloses wherein each column of pixel sub-regions comprise a plurality of pairs of pixel sub-regions, each pair of pixel sub-regions comprises a first pixel sub-region and a second pixel sub-region adjacent in a column direction (figs. 1-4, ¶ 60-67),
	the first pixel sub-region comprises the infrared emitting unit, and the second pixel sub-region comprises the infrared receiving unit (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 5, Yamazaki discloses wherein the infrared emitting unit comprised in the first pixel sub-region is adjacent in the column direction to the infrared receiving unit comprised in the second pixel sub-region (figs. 1-4, ¶ 60-67),
	and the second sub-pixel unit comprised in the first pixel sub-region is adjacent in the column direction to the first sub-pixel unit comprised in the second pixel sub-region (figs. 1-4, ¶ 60-67, designation of rows and columns arbitrary; e.g., see fig. 1).

	Regarding claim 6, Yamazaki discloses wherein each column of pixel sub-regions comprise a plurality of pairs of pixel sub-regions, and each pair of pixel sub-regions comprises a first pixel sub-region and a second pixel sub-region adjacent in a column direction (figs. 1-4, ¶ 60-67);
	and the first pixel sub-region and the second pixel sub-region both comprise the infrared emitting unit, or the first pixel sub-region and the second pixel sub-region both comprise the infrared receiving unit (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 7, Yamazaki discloses wherein the first pixel sub-region and the second pixel sub-region share one infrared emitting unit, or the first pixel sub-region and the second pixel sub-region share one infrared receiving unit (figs. 1-4, ¶ 60-67, designation of rows and columns arbitrary; e.g., see fig. 2F, pixel sub-region may contain plural pixels 10).

	Regarding claim 8, Yamazaki discloses wherein the first sub-pixel unit is a red sub-pixel unit, the second sub-pixel unit is a green sub-pixel unit, and the third sub-pixel unit is a blue sub-pixel unit (figs. 1-4, ¶ 42-59; see also ¶ 60-67, subpixel 11 composed of R, G, and B light-emitting devices).

	Regarding claim 9, Yamazaki discloses wherein in each column where the blue sub-pixel units are located, every two adjacent blue sub-pixel units form a pair, and the infrared receiving unit and/or the infrared emitting unit is disposed between two adjacent pairs of blue sub-pixel units (figs. 1-4, ¶ 60-67, e.g., see fig. 1).

	Regarding claim 10, Yamazaki discloses wherein in a same column of pixel sub-regions, both the infrared receiving unit and the infrared emitting unit are disposed (figs. 1-4, ¶ 60-67, subpixels 12 and 13).

	Regarding claim 11, Yamazaki discloses wherein in each pixel sub-region, a sum of a number of the plurality of sub-pixel units and a number of the infrared receiving unit or the infrared emitting unit in the pixel sub-region is the same (figs. 1-4, ¶ 60-67).

	Regarding claim 12, Yamazaki discloses wherein either the infrared receiving unit or the infrared emitting unit is provided in a same column of pixel sub-regions (figs. 1-4, ¶ 60-67).

	Regarding claim 13, Yamazaki discloses wherein the plurality of pixel sub-regions comprise first pixel sub-region columns and second pixel sub-region columns, each of the first pixel sub-region column and the second pixel sub-region column comprises multiple pixel sub-regions arranged in the column direction (figs. 1-4, ¶ 60-67; e.g., see fig. 1),
	the first pixel sub-region columns and the second pixel sub-region columns are alternately arranged in a row direction, the infrared emitting unit is disposed in the first pixel sub-region column, and the infrared receiving unit is disposed in the second pixel sub-region column (figs. 1-4, ¶ 60-67; e.g., see fig. 1).

	Regarding claim 14, Yamazaki discloses wherein the infrared emitting unit and the infrared receiving unit are in different rows (figs. 1-4, ¶ 60-67; e.g., see fig. 2D).

	Regarding claim 15, Yamazaki discloses wherein the infrared emitting unit comprises an infrared light emitting diode (figs. 1-4, ¶ 42-59, LEDs disclosed),
	and the display panel further comprises a driving circuit structure configured to drive the infrared emitting unit to emit the infrared light and drive the infrared receiving unit to convert the received infrared light into the electrical signal (figs. 1-4, ¶ 42-59, circuits 15-19).

	Regarding claim 16, Yamazaki discloses wherein each infrared receiving unit comprises a switch transistor and an infrared sensing unit (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257; e.g., see fig. 14D),
	the driving circuit structure comprises a plurality of recognition gate lines and a plurality of recognition data lines, the plurality of infrared receiving units are arranged in a plurality of rows and a plurality of columns, the plurality of recognition gate lines are in one-to-one correspondence with the plurality of rows of infrared receiving units, and the plurality of recognition data lines are in one-to-one correspondence with the plurality of columns of infrared receiving units (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257);
	and a gate electrode of the switch transistor is electrically coupled to a corresponding recognition gate line, a first electrode of the switch transistor is configured to be electrically coupled to an initial signal terminal, a second electrode of the switch transistor is electrically coupled to an input terminal of a corresponding infrared sensing unit, and an output terminal of the infrared sensing unit is electrically coupled to a corresponding recognition data line (figs. 1-4, ¶ 42-59; see also figs. 14-16, ¶ 220-257, e.g., see figs. 14D and 15).

	Regarding claim 17, Yamazaki discloses wherein the driving circuit structure is on a display substrate of the display panel (figs. 1-4, ¶ 42-59; see also ¶ 69-85, substrate 151),
	the display panel further comprises a pixel defining layer on a side of the driving circuit structure facing away from the display substrate to define a plurality of first openings in which the plurality of infrared emitting units are disposed and a plurality of second openings in which the plurality of infrared receiving units are disposed (figs. 1-4, ¶ 42-59; see also ¶ 69-85, ¶ 96, e.g., partition 216).

	Regarding claim 18, Yamazaki discloses wherein the sub-pixel unit comprises an organic light emitting diode (figs. 1-4, ¶ 42-59, OLEDs disclosed),
	the pixel defining layer further defines a plurality of pixel openings, the organic light emitting diode is disposed in the pixel opening, and the driving circuit structure is further configured to drive the organic light emitting diode to emit light (figs. 1-4, ¶ 42-59; see also ¶ 69-85, ¶ 96, e.g., partition 216).

	Regarding claim 19, Yamazaki discloses a display device, comprising the display panel of claim 1 (figs. 1-4, ¶ 42-59; see also figs. 17-19).

	Regarding claim 20, Yamazaki discloses wherein the display device further comprises a processor configured to: generate face information according to the electrical signal generated by the infrared receiving unit (figs. 1-4, ¶ 42-59, biological authentication function based on imaging data of an iris, facial expression, eye movement, etc. disclosed; see also ¶ 286, processing via software disclosed);
	and compare the generated face information with pre-stored face information to generate a determination result (figs. 1-4, ¶ 42-59, biological authentication function based on imaging data of an iris, facial expression, eye movement, etc. disclosed; see also ¶ 286, program/data stored).

Response to Arguments
Applicant's arguments filed 9/17/22 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that “Yamazaki fails to disclose or suggest that one of the group of subpixels (i.e., the subpixel 11) is located in the same column as the subpixel 13 (corresponding to the infrared receiving unit) or 12 (corresponding to infrared emitting unit) and the others of the group of subpixels (i.e., the subpixel 11) are located in the same column (Remarks, p. 10).
	Examiner disagrees.  Examiner notes that Applicant’s claim 1 recites “the display area comprises a plurality of pixel sub-regions arranged in a plurality of rows and a plurality of columns”.  In other words, claim 1 recites the claimed columns in terms of pixel sub-regions (not sub-pixel units).  As fig. 1 of Yamazaki discloses, pixel sub-regions 10 define the claimed rows and columns.  Thus, for example, units 11, 12, and 13 of fig. 2C may be considered in the same column in view of fig. 1 of Yamazaki.
	Applicant’s remaining arguments are moot in view of the new ground(s) of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626